DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed on 9/21/21.
3.    Claims 1 – 6 are pending.
4.   The drawings filed 9/21/21 has been noted.   

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1 – 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Regarding claim 1, the claim include the limitations of “…at least one of an option that provides a greatest value to the wagering network or a wagering history of a user;”, the term “greatest” is a relative term which renders the claim indefinite. The term “greatest” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skilled in the art would be reasonably apprised the scope of the invention.
8.	Claims 2 and 3 are also rejected due to its dependency to claim 1.

Claim Rejections - 35 USC § 101
9.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
10.	Claims 1 - 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
11.	Step 1: 
Claims 1 – 3 and 6 are directed to a process, which is one of the statutory categories of invention.
Claims 4 - 5 are directed to a machine, which is one of the statutory categories of invention.
12.	Step 2A: 
13.	However, under Step 2A, prong one, the claims when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea.  
14.	Claim 4 is exemplary: 
 	“A system for optimizing the display of wagers options to a user of a sports wagering network, comprising: a wager order module; a wager relation database; wherein the wager order module is configured to receive wager odds from an odds database, select a wagering option and a sub-wagering option by utilizing at least one of artificial intelligence or machine learning, display the wagering option or sub-wagering option, and prompt selection of the wagering option or sub-wagering option; and the wager relation database is configured to house at least two wagering options associated based on a relationship between the options”.

15.	The underlined portion of claim 4 represent the abstract idea. Independent claims 1 and 6 include substantially the same abstract idea as independent claim 10. The limitations of dependent claims 2 – 3 and 5 merely further define the abstract idea and are not significantly more than the abstract idea.
16.	The claimed abstract idea is similar to abstract ideas identified by the courts:
At least a certain method of organizing human activities (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk))
At least a certain method of organizing human activities (e.g. commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)))
At least a certain method of organizing human activities (e.g. managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)).  
17.	Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. 
In particular, the claim recites additional elements, such a sports wagering network,
a wager relation database and an odds database.
As a sports wagering network, a wager relation database and an odds database is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
18.	Step 2B: 
19.    Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept.
20.    For example, Under Step 2B, the claimed invention recites additional elements to implement the abstract idea electronically with a sports wagering network, a wager relation database and an odds database. 
All of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art (well-understood, routine and conventional activity). Therefore, they fail to supply additional elements that yield significantly more than the underlying abstract idea.
21.    Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
22.     Following the guidance in the Berkheimer memo, Applicant is directed to
Walker (US 7988551) and Soltys (US 6991544), showing the conventionality of these additional elements.
23.	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept. 
24.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional implementation.
25.	Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
26.	For these reasons, the claims are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 102
27.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


28.	Claim(s) 6 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Goldman (US 8651957).
25.	Regarding claim 6, Goldman discloses a method for optimizing display (i.e. optimizing display by displaying an application pop-up to a user as described in Col 38, lines 17 – 28) of wagers options to a user of a sports wagering network (i.e. the sports wagering network described in Col 2, lines 12 – 17 and Col 5, lines 19 – 22), comprising (Col 2, lines 12 – 17, Col 3, lines 22 – 28, Col 5, lines 19 – 22, Col 6, lines 41 – 41 and Col 38, lines 17 – 28): 
displaying a wagering option to a user (Col 3, lines 22 – 28 and Col 6, lines 41 – 46; Col 3, lines 22 – 28 teaches an image generator is connected to the processor and generates display images in response to a control signal from said processor and enables the plurality of players to access the system and an interface connects the processor to the plurality of users through a communication network and provides the display images from the image generator to the plurality of users; Col 6, lines 41 – 46 teaches before each at-bat by the player playing in the actual baseball game, the fantasy game player will be presented with a set of outcomes (i.e. single, strikeout, homerun, walk) and odds associated with each of the outcomes presented. The fantasy player can bet an amount in accordance with the betting rules on that at-bat); 
displaying a sub-wagering option to a user (Col 3, lines 22 – 28 and Col 6, lines 46 - 51; Col 3, lines 22 – 28 teaches an image generator is connected to the processor and generates display images in response to a control signal from said processor and enables the plurality of players to access the system and an interface connects the processor to the plurality of users through a communication network and provides the display images from the image generator to the plurality of users; Col 6, lines 46 – 51 teaches Should the player in the actual game get on base, the system may present the player in the fantasy game with two different types of bets corresponding to the player on base as well as the player up at bat); 
and displaying at least one of application pop-up to a user (Col 3, lines 22 – 28 and Col 38, lines 17 - 28; Col 38, lines 17 – 28 teaches the UI generator 2112 may generate a pop-up display image element that appears when a user scrolls over the user selectable challenge image element thereby providing the user with the amount of gaming units able to be won by the attacker if the challenge is successful as well as the amount of gaming units able to be won by the defender if the challenge is unsuccessful).


Claim Rejections - 35 USC § 103
26.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

27.	Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman (US 8651957) and in view of Gupta (US 20200133452) and further in view of Demino (US 20120295698).
28.	Regarding claim 1, Goldman discloses a method for optimizing display of wagers options (i.e. optimizing display by displaying an application list to a user as described in Col 15, lines 53 – 57) of a sports wagering network (i.e. the sports wagering network described in Col 2, lines 12 – 17, Col 5, lines 19 – 22 and Col 15, lines 53 – 57), comprising (Abstract and Col 2, lines 12 – 17, Col 5, lines 19 – 22 and Col 15, lines 53 – 57): 
receiving wager options (Col 6, lines 64 – Col 7, 3); 
determining at least one wagering option (i.e. at least one additional bet) or a sub-wagering option based on at least one of an option that provides a greatest value to the wagering network or a wagering history of a user (i.e. success rate of a player) (Col 6, lines 64 – Col 7, 3; Col 6, lines 64 – Col 7, 3 teaches that the number of bets may be variable wherein, based on the success rate of a player in the previous betting period, the player may be awarded with at least one additional bet that may be placed during the subsequent betting period(s) thereby giving the successful player an advantage in subsequent betting periods by providing them additional opportunities to win money); 
displaying the selected wager through a wagering application (i.e. the wagering application described in abstract and Col 3, lines 59 – 62) (Abstract and Col 3, lines 59 – 62 and Col 6, lines 64 – Col 7, 3); 
prompting selection (i.e. selection via selecting the wagering amount associated with the wagering option) of the wagering option or sub-wagering option through one of an application list (i.e. a list of an application) (Abstract and Col 3, lines 59 – 62 and Col 6, lines 64 – Col 7, 3 and Col 15, lines 53 – 57 and FIGS. 10A - C; Col 15, lines 53 – 57 teaches FIGS. 10A-C include a display images that lists all of the bet types and bet parameters that were selected in FIG. 9 and enables the user, in column 1002 to enter an amount of money from the players bankroll to be wagered on each respective bet); 
and transmitting the selected wagering option or sub-wagering option to the sports wagering network (i.e. the sports wagering network described in Col 2, lines 12 – 17 and Col 5, lines 19 – 22) (Col 2, lines 12 – 17, Col 5, lines 19 – 22 and Col 16, lines 22 – 26; Col 16 lines 22 – 26 teaches that By selecting image element 1102, data representing the contest, bet category, bet type, bet parameters, amount risked and amount to be won is transmitted for storage in the repository 310 such that, after completion of the contest, the stored bet selections for the respective player can be compared with the outcome to determine how many of the placed bets were successful for the given betting period. This comparison is performed by the processor 308 which executes a reconciliation algorithm that determines whether or not the bets were successful).  
Goldman fails to explicitly disclose the following limitations:
utilizing at least one of a learning algorithm or artificial intelligence to rank selected wagering options for the user
Gupta teaches:
utilizing at least one of a learning algorithm or artificial intelligence to rank selected wagering options for the user (i.e. rank the bets on the Golden State Warriors higher than the bets on the San Francisco 49ers) (paragraph 53; paragraph 53 teaches The AI engine or component may favor or weight more heavily the generation and/or display of information which is determined to most likely result in the highest probability of the user placing a wager (where the AI engine/component may evaluate various of the factors in relation to the information in order to reach a conclusion as to what information is likely to meet this goal). For example, if the user has not made many bets before, but location information indicates that they are in a sports bar where a lot of in-game betting on the San Francisco 49ers is occurring, then in-game bets on the San Francisco 49ers may be prioritized. Once the user starts making a significant number of bets, their personal betting behavior may also be evaluated by the algorithm. For example, if that same user starts to place in-game bets on the Golden State Warriors, then in-game bets on the Golden State Warriors will be weighted higher).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application would have modified Goldman and in view of Gupta to include the aforementioned method in order to achieve the predictable result of enhancing the efficiency of the gaming options selections function/operation (i.e. by using artificial intelligence in the gaming options selections function/operation).
The combination of Goldman and Gupta fail to explicitly disclose the following limitations:
… from an odds database
Demino teaches receiving wager options (i.e. straight win wagers, second place finishers, third place finishers, exacta wagers, quinella wagers, trifecta wagers and superfecta wagers) from an odds database (i.e. the sports book database 111) (paragraph 27; paragraph 27 teaches Opening odds are established by line makers and stored on wagering server 110 within the sports book database 111 as described above with reference to FIG. 2. Based upon the opening odds, bettors are provided, via wagering application 114 housed on wagering database 112, with a series of pari-mutuel wager options including straight win wagers, second place finishers, third place finishers, exacta wagers, quinella wagers, trifecta wagers and superfecta wagers).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Goldman and Gupta in view of Demino include the aforementioned method in order to in order to achieve the predictable result of improving the efficiency and the accuracy of a wagering/betting system (i.e. by providing a odds database). 
27.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman (US 8651957) and in view of Gupta (US 20200133452) and further in view of Demino (US 20120295698) and further in view of Garahi (US 20010041612).
29.	 Regarding claim 2, The combination of Goldman, Gupta and Demino teach the invention substantially as disclosed, but fail to explicitly disclose the following limitations:
utilizing a user database to determine at least the wagering history of a user, wagering preference of the user, and wagering patterns of the user
Garahi teaches:
utilizing a user database to determine at least the wagering history of a user (i.e. information related to date, track, race, type, selected horses, total cost associated with a user), wagering preference of the user (i.e. the wagerer's preferences), and wagering patterns of the user (i.e. per bet amount of the user) (abstract and paragraph 98; abstract teaches a central database can be used to store and maintain the wagerer's preferences for the wagering interface, personal history, account history, betting history, and default wagering selections and paragraph 98 teaches this wagering history may be for only a limited period of time and may include date, track, race, per bet amount, type, selected horses, total cost, and any other suitable information for each wager in the player's history).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Goldman, Gupta and Demino in view of Garahi include the aforementioned method in order to achieve the predictable result of improving the efficiency and the accuracy of a wagering/betting system (i.e. by including information regarding wagering history of a user, wagering preference of the user, and wagering patterns of the user in the wagering/betting system). 
27.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman (US 8651957) and in view of Gupta (US 20200133452) and further in view of Demino (US 20120295698) and further in view of Paulsen (US 20080076548).
30.	Regarding claim 3, The combination of Goldman, Gupta and Demino teach the invention substantially as disclosed, but fail to explicitly disclose the following limitations:
utilizing input wager preference data from the user to determine which wager to display.
Paulsen teaches:
utilizing input wager preference data from the user to determine which wager to display (abstract and paragraph 23; paragraph 23 teaches the preference account options may include one or more of: b) selections of preferred games).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Goldman, Gupta and Demino in view of Paulsen include the aforementioned method in order to achieve the predictable result of improved player interest (i.e. by displaying the player’s preferred wager/wager games).
27.	Claim(s) 4 - 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman (US 8651957) and in view of Gupta (US 20200133452) and in view of Platis (US 20060258438) and further in view Demino (US 20120295698).
28.	Regarding claim 4, Goldman also discloses a system for optimizing the display of wagers options (i.e. optimizing display by displaying a  wager options list to a user as described in Col 15, lines 53 – 57) to a user of a sports wagering network (i.e. the sports wagering network described in Col 2, lines 12 – 17 and Col 5, lines 19 – 22 and Col 15, lines 53 – 57), comprising (Abstract and Col 2, lines 12 – 17, Col 5, lines 19 – 22 and Col 15, lines 53 – 57): 
a wager order module (i.e. a module with a list outcome presented in a certain order as shown in FIGS. 10A - C)  (Col 6, lines 36 – 45 and Col 15, lines 53 – 57 and FIGS. 10A - C); 
wherein the wager order module is configured to receive wager odds (i.e. the wager odds described in Col 6, lines 36 – 45) (Col 6, lines 36 – 45 and Col 15, lines 53 – 57 and FIGS. 10A - C), 
select a wagering option and a sub-wagering option (Col 6, lines 41 - 51; Col 6, lines 41 – 51 teaches before each at-bat by the player playing in the actual baseball game, the fantasy game player will be presented with a set of outcomes (i.e. single, strikeout, homerun, walk) and odds associated with each of the outcomes presented. The fantasy player can bet an amount in accordance with the betting rules on that at-bat and Should the player in the actual game get on base, the system may present the player in the fantasy game with two different types of bets corresponding to the player on base as well as the player up at bat) 
display the wagering option or sub-wagering option (Col 3, lines 22 – 28 and Col 6, lines 41 - 51), 
and prompt selection (i.e. selection via selecting the wagering amount associated with the wagering option) of the wagering option or sub-wagering option (Abstract and Col 3, lines 59 – 62 and Col 6, lines 64 – Col 7, 3 and Col 15, lines 53 – 57 and FIGS. 10A - C; Col 15, lines 53 – 57 teaches FIGS. 10A-C include a display images that lists all of the bet types and bet parameters that were selected in FIG. 9 and enables the user, in column 1002 to enter an amount of money from the players bankroll to be wagered on each respective bet);
Goldman fails to explicitly disclose the following limitations:
… by utilizing at least one of artificial intelligence or machine learning
Gupta teaches select a wagering option and a second wagering option (i.e. a sub-wagering option) by utilizing at least one of artificial intelligence or machine learning (paragraph 53; paragraph 53 teaches The AI engine or component may favor or weight more heavily the generation and/or display of information which is determined to most likely result in the highest probability of the user placing a wager (where the AI engine/component may evaluate various of the factors in relation to the information in order to reach a conclusion as to what information is likely to meet this goal). For example, if the user has not made many bets before, but location information indicates that they are in a sports bar where a lot of in-game betting on the San Francisco 49ers is occurring, then in-game bets on the San Francisco 49ers may be prioritized. Once the user starts making a significant number of bets, their personal betting behavior may also be evaluated by the algorithm. For example, if that same user starts to place in-game bets on the Golden State Warriors, then in-game bets on the Golden State Warriors will be weighted higher).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application would have modified Goldman and in view of Gupta to include the aforementioned method in order to achieve the predictable result of enhance the efficiency of the gaming options selections function/operation (i.e. by using artificial intelligence in the gaming options selections function/operation).
The combination of Goldman and Gupta fail to explicitly disclose the following limitations:
a wager relation database; 
and the wager relation database is configured to house at least two wagering options associated based on a relationship between the options.
Platis teaches:
a wager relation database (Abstract and paragraph 25 and claim 14); 
and the wager relation database is configured to house at least two wagering options (i.e. a first wager option to choose six entrants to place in the contest and a second wager option to choose two entrants to place in an exact order in the contest as described in Abstract and paragraph 25 and claim 14) associated based on a relationship between the options (i.e. the relationship that both options are exotic wagering options) (Abstract and paragraph 25 and claim 14).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Goldman and Gupta in view of Platis to include the aforementioned method in order to achieve the predictable result of enhancing the efficiency and the accuracy of a wagering/betting system (i.e. by providing a wager relation database). 
The combination of Goldman, Gupta and Platis fail to explicitly disclose the following limitations:
… is configured to receive wager odds from an odds database
Demino teaches the wager order module (i.e. wagering server 110) is configured to receive wager odds from an odds database (paragraph 27; paragraph 27 teaches Opening odds are established by line makers and stored on wagering server 110 within the sports book database 111 as described above with reference to FIG. 2. Based upon the opening odds, bettors are provided, via wagering application 114 housed on wagering database 112, with a series of pari-mutuel wager options including straight win wagers, second place finishers, third place finishers, exacta wagers, quinella wagers, trifecta wagers and superfecta wagers).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Goldman and Gupta in view of Platis in view of Demino to include the aforementioned method in order to achieve the predictable result of improving the efficiency and the accuracy of a wagering/betting system (i.e. by providing a odds database). 
32.	Regarding claim 5, Platis also teaches the relationship between wagering options is based on rules of a game (i.e. rules associated with various exotic criteria of a game as described in abstract and paragraph 50), or the outcome from an algorithm or machine learning which determine relationships based on statistical wagering behavior of a user (Abstract and paragraphs 25, 50 and claim 14).  
	Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Goldman and Gupta in view of Platis in view of Demino to include the aforementioned method in order to achieve the predictable result of improving the efficiency and the accuracy of a wagering/betting system. 

Conclusion
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715 

/KANG HU/Supervisory Patent Examiner, Art Unit 3715